Citation Nr: 0738906	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  06-17 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) due to military sexual trauma.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right ankle 
disorder.

4.  Entitlement to service connection for a left ankle 
disorder.

5.  Entitlement to service connection for a left foot 
disorder.

6.  Entitlement to an initial disability rating in excess of 
10 percent for patellofemoral pain syndrome with 
chondromalacia, right knee.

7.  Entitlement to a disability rating in excess of 10 
percent for bilateral foot calluses.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1974 to 
March 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of service connection for PTSD as due to military 
sexual trauma and a left knee disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  The medical evidence fails to show the veteran has 
current right and left ankle disorders.

2.  The veteran is already service connected for the left 
foot disability he is currently claiming should be service 
connected.  

3.  The veteran's service-connected right knee disability is 
not productive of ankylosis, lateral instability, recurrent 
subluxation, damage to the semilunar cartilage, genu 
recurvetem, or impairment of the tibia and fibula.

4.  The veteran's service-connected right knee disability is 
not productive of more than 45 degrees of limitation of 
flexion.

5.  As of May 12, 2006, but not before, the veteran's 
service-connected right knee disability is productive of 
limitation of extension of 10 degrees.

6.  The veteran's service-connected right foot calluses are 
productive of no more than moderate limitation of function, 
or, alternatively, are consistent with scars that are painful 
on examination.  

7.  The veteran's service-connected left foot calluses are 
productive of no more than moderate limitation of function, 
or, alternatively, are consistent with scars that are painful 
on examination.


CONCLUSIONS OF LAW

1.  Service connection for right and left ankle disorders is 
not warranted.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2007).

2.  The veteran's claim for service connection for a left 
foot disorder is dismissed for lack of a justiciable issue.  
38 U.S.C.A. §§ 511(a), 7104, 7105, 7108 (West 2002); 
38 C.F.R. § 20.101 (2007).

3.  The criteria for a disability rating in excess of 10 
percent for limitation of flexion of the right knee are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5260 (2007).

4.  The criteria for a separate disability rating of 10 
percent for limitation of extension of the right knee are met 
as of May 12, 2006, but not before.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 
4.71a, Diagnostic Code 5260 (2007).

5.  The criteria for a disability rating in excess of 10 
percent for right foot calluses are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59 and 4.71a, Diagnostic Codes 5284, 7804 and 7819 (2007).

6.  The criteria for a separate disability rating of 10 
percent for left foot calluses are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 
4.71a, Diagnostic Diagnostic Codes 5284, 7804 and 7819 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
June 2005, prior to the initial AOJ decision on his claim for 
an increased disability rating for bilateral calluses.  As to 
the veteran's claims for service connection for a left knee 
disorder and right and left ankle disorders, notice was 
provided to the veteran in June 2006, prior to the initial 
AOJ decision on these claims.  These letters advised the 
veteran of the all the Pelegrini II elements as stated above.  

The veteran was granted service connection for patellofemoral 
pain syndrome with chondromalacia of the right knee in a 
February 2006 rating decision, which was evaluated as 10 
percent disabling effective July 7, 2005 (the date the 
veteran's claim was filed).  The veteran disagreed with the 
10 percent evaluation of this now service-connected 
disability.  Since the veteran's claim was initially one for 
service connection, which has been granted, the Board finds 
that VA's obligation to notify the veteran was met as the 
claim for service connection was obviously substantiated.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, any deficiency in the July 2005 notice relating to 
the veteran's appeal for an increased rating for his now 
service-connected right knee disability is not prejudicial to 
the veteran.  Moreover, the veteran was provided the 
appropriate due process following his disagreement with the 
rating, as set out in 38 U.S.C.A. § 7105.  

As for the veteran's claim for service connection for a left 
foot disorder, as discussed below, the Board has found that 
no justiciable issue is present and, thus, the veteran's 
claim is dismissed as a matter of law.  Thus, any defect in 
notice provided to the veteran as to this issue is not be 
prejudicial.

The Board also notes that the veteran was provided notice in 
March 2006 pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), that a disability rating and an effective date for 
the award of benefits will be assigned if the benefits sought 
are awarded.  The Board finds that any questions as to a 
disability rating or effective date are moot as the veteran's 
claims for service connection are denied herein.  As to his 
claims for increased ratings, notice as to the effective date 
of the grant herein can be provided to the veteran prior to 
the RO effectuating this decision.  Thus the Board finds that 
the veteran will not been prejudiced by the Board proceeding 
to the merits of his case because of the late notice on these 
elements.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He was told it was his responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted substantial evidence in 
connection with his claims, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claims.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from August 
2002 through January 2007.  The veteran did not identify any 
private medical treatment for the claimed disabilities.  The 
veteran was notified in the rating decisions, Statements of 
the Case and Supplemental Statements of the Case of what 
evidence the RO had obtained and considered in rendering its 
decisions.  He has not identified any additional evidence.  
VA is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations on his claims in July 2005, August 
2005, January 2007 and April 2007.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Service Connection Claims

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2006).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007).  

Right and Left Ankle Disorders

The veteran is seeking service connection for right and left 
ankle conditions that he claims are secondary to his service-
connected bilateral foot calluses.  He has not identified any 
specific diagnosis related to his ankles that he is claiming.  
The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for right 
and left ankle disorders as the medical evidence fails to 
show any current disability in either ankle.

VA treatment records do not show any treatment for complaints 
relating to the veteran's ankles.  VA examination conducted 
in January 2007 failed to find any current disorder in either 
of the veteran's ankle.  In fact, the veteran did not refer 
any complaints relating to his ankles.  The examiner did, 
however, examine his ankles and found that they had full 
range of motion, and there was no objective evidence of ankle 
joint pain on motion.  In addition there was no additional 
limitation of motion with three repetitions of movement in 
both ankles that is related to pain, fatigue, incoordination, 
weakness or lack of endurance.  

Thus the preponderance of the evidence is against the 
veteran's claims as there is no evidence of any current 
disability of either ankle.  Without a current disability, 
service connection is not warranted.  The preponderance of 
the evidence being against the veteran's claims for service 
connection for right and left knee disorders, the benefit of 
the doubt doctrine is not applicable.  Consequently, the 
veteran's claims must be denied.

Left Foot Disorder

The veteran has claimed service connection for a left foot 
disorder as secondary to his service-connected right foot 
disorder.  The Board finds, however, that the veteran is 
already service-connected for the left foot disorder that he 
is claiming.  Thus there is no justiciable issue before the 
Board, and the veteran's claim is dismissed.

At a June 2007 hearing before the undersigned, the veteran 
testified that he was originally service-connected in 1984 
only for his right foot calluses and not his left foot 
disorder, which he also says is calluses.  He conceded that 
there is no other problem with his left foot other than 
calluses for which he is seeking service connection.  He says 
that the right foot disorder was evaluated as 10 percent 
disabling in 1984, and that, in a January 2006 rating 
decision, the RO admitted that the veteran's service-
connected disability had worsened but it only gave him a 10 
percent disability rating for now bilateral calluses when 
before it was only the right foot calluses rated as 10 
percent.  His argument is that the RO conceded an increase in 
disability, but did not in fact give him an increased rating.  

The veteran's account, however, is inaccurate.  The claims 
file shows that the veteran was granted service connection 
for bilateral foot calluses by rating decision issued in 
March 1986, which was rated as zero percent disabling 
effective October 30, 1985.  By rating decision issued in 
March 1994, the veteran's disability rating for bilateral 
calluses was increased to 10 percent effective January 14, 
1994.  In the February 2006 rating decision currently under 
appeal, therefore, the RO merely continued the 10 percent 
disability rating for bilateral calluses that was awarded 
effective January 14, 1994.  It did not change the veteran's 
service connection from unilateral (right foot only) to 
bilateral as the veteran has claimed.

Thus the veteran's service-connected calluses have always 
been for both feet, not just for the right foot.  The veteran 
is already service-connected for the calluses on the left 
foot.  Consequently, there is no issue for the Board to 
decide, and the claim should be dismissed for lack of a 
justiciable issue.  38 U.S.C.A. § 7108 (West 2002). 

III.  Increased Rating Claims

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2007).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2007), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2007).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  

Right Knee Disorder

In the February 2006 rating decision on appeal, the veteran 
was granted service connection for patellofemoral pain 
syndrome with chondromalacia of the right knee.  This 
disability was rated as 10 percent disabling under Diagnostic 
Code 5261.  The veteran has disagreed with the 10 percent 
evaluation of this disability, claiming that it is more 
severe.

Knee disabilities are evaluated using Diagnostic Codes 5256 
through 5263.  The following diagnostic codes are not 
applicable to evaluating the veteran's service-connected 
right knee disability.  Diagnostic Code 5256 is not 
applicable because there is no evidence that the veteran has 
ankylosis of the right knee.  Nor are Diagnostic Codes 5258 
and 5259 applicable because there is no evidence of damage to 
the semilunar cartilage in the right knee.  Diagnostic Code 
5263 is not applicable because there is no objective evidence 
of genu recurvatem of the right knee on weight-bearing.  
Finally, Diagnostic Code 5262 is not applicable as there is 
no evidence of impairment of the tibia and fibula.

The Board also finds that evaluation under Diagnostic Code 
5257 is not warranted. Diagnostic Code 5257 provides for 
evaluating an impairment of the knee with recurrent 
subluxation or lateral instability as 10 percent disabling 
for a slight impairment, 20 percent disabling for a moderate 
impairment, and a maximum 30 percent disabling for a severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).  
Although the veteran has made statements that the right knee 
is unstable, the medical evidence fails to show any objective 
findings of instability of the right knee.  

Thus the diagnostic codes applicable to the veteran's claim 
are 5260 and 5261.  Diagnostic Code 5260 is used to evaluate 
knee disabilities based upon limitation of flexion of the 
knee.  It provides for a 10 percent rating when flexion is 
limited to 45 degrees; a 20 percent rating when flexion is 
limited to 30 degrees; and a maximum 30 percent rating when 
flexion of the knee is limited to 15 degrees or less.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007).  

Diagnostic Code 5261 is used to evaluate knee disabilities 
based upon limitation of extension of the knee, and provides 
for a 10 percent rating when extension is limited to 10 
degrees; a 20 percent rating when extension is limited to 15 
degrees; a 30 percent rating when extension is limited to 20 
degrees; a 40 percent rating when extension is limited to 30 
degrees; and a maximum 50 percent rating when extension of 
the knee is limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2007).  Normal range of motion 
of the knee is 0 to 140 degrees of extension to flexion.  
38 C.F.R. § 4.71a, Plate II (2007).

In evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 (2007); see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2007).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f) (2007).  

In developing his claim, the veteran was provided with VA 
examinations in August 2005 and April 2007.  At the August 
2005 VA examination, the veteran described his right knee 
problems primarily as pain.  He also reported having swelling 
and popping.  He stated that, when he tries to protect the 
painful calluses on his right foot, he turns his knee to ease 
the pain and, in his opinion, that is what is causing the 
knee problem.  He reported missing work, mostly due to the 
painful calluses on his feet, but also due to the right knee 
pain.  He reported that he was self-employed doing carpet 
cleaning and tile repair, but that he worked only part-time 
because of the pain in his feet and right knee.

Examination revealed the veteran to be an intelligent, 
cooperative patient who had at least 4+ and maybe 6+ 
guarding.  He wore a soft knee brace on the right knee, which 
he reported helps.  He had no periarticular thickening in the 
right knee.  Range of motion of the right knee consisted of 
extension to 0 degrees and flexion to 130 degrees in the 
supine position.  He had mild pain on flexion starting at 120 
degrees.  In a sitting position, extension of the right knee 
from 90 degrees to 60 degrees elicited mild pain.  McMurray's 
and Lachman's signs were negative.  No ligament laxity was 
found.  The patella was freely moveable with mild pain and 
tenderness elicited.  No crepitus was found.

In approaching the DeLuca criteria, the examiner stated that 
the veteran had pain, weakness, fatigue and maybe flare-ups 
(although none were described).  The veteran had weakened 
movement of the right knee.  Against gravity, the veteran had 
something less than 10 percent of normal strength; and, 
against resistance, he had something around 30 percent of 
normal strength.  On repetitive motion, the veteran became 
fatigued after three repetitions.  The examiner did not see 
any incoordination.  The veteran also had mild pain on motion 
which increased with repetitive motion, but the degrees in 
range of motion were clouded at all times by guarding.  The 
examiner noted that the veteran's guarding is so impressive 
that it pretty well eliminates assessment of strength, 
weakness and fatigability under the DeLuca criteria.  He 
noted that, although these results appeared accurate, they 
seemed to be influenced more by guarding than by pain.

X-rays taken only revealed some patellar tendon ossification 
but were otherwise normal.  A magnetic resonance imaging 
(MRI) study was conducted on the veteran's right knee.  This 
revealed chondromalacia in the medial compartment and in the 
patellofemoral articulation.  There were no definite meniscal 
or ligament tears identified.

The examiner's diagnosis was patellofemoral pain syndrome in 
the right knee with grade III chondromalacia in the 
patellofemoral articulation surfaces as shown on MRI.  In 
summary, the examiner noted the veteran's subjective 
complaints, but stated that there was symptom enlargement and 
somatization.  He also noted that there is pain on motion, 
but that he thinks it is enlarged in the veteran's 
description and the veteran's guarding is impressive.  

The second VA examination was provided in April 2007.  At 
this examination, the veteran complained of right knee pain 
rated from 5 to 8 out of 10, stiffness and swelling.  He 
denied instability.  He stated he was not taking any 
medication as previous medications did not help him.  He 
reported flare-ups occurring while walking for his job in 
maintenance at the Dallas VA (on full time temporary 
employment).  He told the examiner that, because of his feet 
and right knee problems, he had taken about 91.5 hours of 
sick leave in 2006.  He reported using a right knee brace, 
but no crutches or cane.  He does use corrective shoes and 
inserts to help with his bilateral foot calluses.  He denied 
any episodes of dislocation or recurrent subluxation.  He 
said he was self-sufficient in day-to-day activities.  

Examination revealed medial joint swelling without warmth.  
There was also tenderness in this area and in the popliteal 
region.  Range of motion of the right knee was -5 degrees 
extension to 95 degrees of flexion.  There was also some 
additional limitation of function on repetitive use times 
three due to pain, but no change in range of motion.  
Lachman's and McMurray's signs were negative.  There was no 
instability noted.  His gait was guarded.  No ankylosis, leg 
length discrepancy or inflammatory arthritis was noted.  The 
diagnosis was patellofemoral pain syndrome and chondromalacia 
of the right knee.  

VA treatment records show treatment for right knee pain 
started in June 2005.  A Podiatry Clinic note, although not 
showing complaints of right knee pain, indicates that a knee 
brace was given.  In August 2005, prior to the VA examination 
that same month, the veteran was seen by his primary care 
physician with complaints of right knee pain.  There was 
tenderness to palpation on the medial side and crepitus felt, 
but no swelling or erythema noted.  The assessment was 
osteoarthritis of the right knee.  Motrin was prescribed for 
his pain, and he was instructed to continue using the knee 
brace.  

X-rays taken in March 2006 did not show any change since 
August 2005.  The veteran was seen by physical therapy in May 
2006.  Report of the initial consult shows the right knee's 
passive range of motion was from -10 degrees of extension to 
90 degrees of flexion.  Flexibility was not able to be tested 
due to the veteran's complaints of knee pain.  Muscle 
strength in the knee was decreased but there was no atrophy.  
The veteran was instructed on a daily home exercise program 
for increasing the range of motion, strength and flexibility 
of his right knee.  In September 2006, the veteran called the 
physical therapy department and advised them that his knees 
were not getting any better with the home exercise program  
He was set up for aquatic therapy, but he failed to show for 
his appointments and thus was discharged.

The Board notes that that the RO has evaluated the veteran's 
right knee disability based upon limitation of flexion.  The 
Board finds that the preponderance of the evidence is against 
finding that the veteran's service-connected right knee 
disability of patellofemoral pain syndrome with 
chondromalacia is severe enough to warrant a disability 
rating in excess of the current 10 percent rating for 
limitation of flexion under Diagnostic Code 5260.  The 
veteran's right knee flexion is at most limited to 90 degrees 
as shown in the May 2006 physical therapy consult note.  
Although this measured limitation of flexion does not meet 
the 45 degrees necessary for assignment of a compensable 
rating, the RO clearly granted a 10 percent rating based upon 
consideration of the veteran's additional limitation of 
function under the DeLuca criteria.  This evaluation 
contemplates the veteran's symptoms, but for consideration of 
a separate rating for limitation of extension.  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Separate 
ratings under Diagnostic Code 5260 for limitation of flexion 
of the leg and Diagnostic Code 5261 for limitation of 
extension of the leg may be assigned for disability of the 
same joint.  See VAOPGCPREC 9-04.  

The Board finds a separate 10 percent disability rating for 
limitation of extension of the right knee under Diagnostic 
Code 5261 is warranted.  This finding is based upon the May 
2006 VA physical therapy consult report, which shows the 
veteran had limitation of extension to -10 degrees, and the 
April 2007 VA examination report, which shows he had 
limitation of extension to -5 degrees.  When considering 
these ranges of motion measurements along with the increase 
in pain, weakness and fatigability upon repetitive motion 
seen at the April 2007 VA examination, the Board finds that 
the limited extension of the veteran's right knee is 
analogous with a compensable rating of 10 percent under 
Diagnostic Code 5261.  A higher rating is not warranted, 
however, because the evidence fails to show that the 
veteran's right knee disability is of such severity that it 
is consistent with limitation of extension to 15 degrees or 
less.  Although the May 2006 limitation of extension was 10 
degrees, in April 2007, it was only 5 degrees.  Furthermore, 
the objective evidence fails to show that there is any 
additional limitation of motion on repetitive motion.  Thus 
the Board finds that the medical evidence shows that the 
veteran's right knee limitation of extension disability more 
nearly approximates the criteria for a 10 percent disability 
rating under Diagnostic Code 5261.

However, the Board finds that the preponderance of the 
evidence is against finding that a compensable disability 
rating for limitation of extension under Diagnostic Code 5261 
is warranted prior to May 12, 2006, the date of the physical 
therapy consult.  VA records do not show any limitation of 
extension of the veteran's knee until the May 12, 2006, 
physical therapy consult.  The preponderance of the evidence, 
therefore, is against finding that a compensable rating for 
limitation of extension of the right knee under Diagnostic 
Code 5261 was warranted prior to May 12, 2006.

For the foregoing reasons, the Board finds that the evidence 
supports the granting of a separate disability rating of 10 
percent for limitation of extension under Diagnostic Code 
5261 as of May 12, 2006, but no earlier.  

Bilateral Calluses

The veteran is service-connected for bilateral foot calluses, 
which disability has been rated as 10 percent disabling since 
January 1994.  

There is no diagnostic code specifically for calluses.  When 
an unlisted condition is encountered, it is permissible to 
rate the condition under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2007).  The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  38 C.F.R. § 4.27 (2007).  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The 10 percent disability rating for the veteran's bilateral 
calluses was initially based upon the use of Diagnostic Code 
5284.  This diagnostic code is used for evaluating "foot 
injuries, other."  Under this diagnostic code, foot injuries 
warrant a 10 percent rating if moderate, a 20 percent rating 
if moderately severe, and a 30 percent rating if severe.  
Actual loss of use of the foot warrants a 40 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2007).  The words 
"moderate," "moderately severe," and "severe" are not 
defined in Diagnostic Code 5284.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decision is "equitable and 
just."  38 C.F.R. § 4.6 (2007).  This diagnostic code does 
not explicitly provide for bilateral evaluation.
  
In the February 2006 rating decision upon which this appeal 
is based, the RO continued the 10 percent disability rating 
of the veteran's bilateral calluses but used Diagnostic Code 
7819.  This diagnostic code is used to evaluate benign skin 
neoplasms and provides for evaluation as disfigurement of the 
head, face, or neck (DC 7800), scars (DCs 7801 through 7805), 
or impairment of function.  38 C.F.R. § 4.118, Diagnostic 
Code 7819 (2007).  The RO based its evaluation on the 
evidence that the veteran had recurrent, painful calluses 
that cause limitation of functioning due to an altered gait 
and guarding due to pain.  It denied a higher evaluation 
because there was not evidence of a more severe functional 
limitation due to the calluses.  

In the March 2006 Statement of the Case, however, the 
veteran's bilateral foot calluses were evaluated under 
Diagnostic Code 5276, which is the criteria for evaluating 
flatfeet (pes planus).    

Under this code, where pes planus is moderate, whether 
unilateral or bilateral, with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
and pain on manipulation and use of the feet, a 10 percent 
rating is assigned.  Where the pes planus is bilateral and 
severe, with objective evidence of marked deformity  
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities, a 30 percent rating is assigned.  
Where the pes planus is bilateral and pronounced, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement, and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, a 50 percent rating is assigned.  38 
C.F.R. § 4.71a, Diagnostic Code 5276 (2007).  
 
The Board finds that the most appropriate diagnostic code to 
use in rating the veteran's service-connected bilateral foot 
calluses is Diagnostic Code 7819 for benign skin neoplasms 
because this rating criteria allows the veteran's disability 
to be rated on the predominant disability.  In evaluating the 
veteran's bilateral foot calluses, the Board finds that they 
can either be evaluated using the skin diagnostic criteria or 
on the basis of limitation of function using the 
musculoskeletal diagnostic criteria.  

In evaluating the service-connected calluses based upon 
limitation of function, the Board finds that Diagnostic Code 
5284 is the most analogous to the veteran's service-connected 
conditions.  Diagnostic Code 5276 is not appropriate to use 
because the veteran is not service-connected for pes planus 
(flatfeet), and the rating criteria under this diagnostic 
code are not the most analogous to the veteran's service-
connected bilateral foot calluses.  Rather Diagnostic Code 
5284 permits more flexibility in evaluating the veteran's 
service-connected bilateral foot calluses and, thus, a more 
favorable evaluation of the veteran's service-connected 
bilateral foot calluses.  The more favorable diagnostic code, 
therefore, will be used.

The medical evidence includes VA treatment records and VA 
examinations.  VA treatment records show the veteran has 
painful calluses on both feet that are treated with 
debridement and the use of specialized shoes and inserts.  
These records show he is seen in the Podiatry Clinic 
approximately every three months for debridement, which is 
consistent with the veteran's testimony at a June 2007 
hearing before the undersigned.  A July 2006 treatment note 
indicates that the veteran has weak arches with compensatory 
pronation causing the callosities noted.  The veteran 
testified at his hearing that he tries to avoid walking on 
the calluses, and thus walks on the sides of his feet.

The veteran has undergone two VA examinations.  The first 
examination was in July 2005.  The veteran reported having 
progressively painful calluses on the soles of his feet, and 
he has been given orthopedic shoes and inserts, which help.  
He also said he uses softening creams, which help, and takes 
Ibuprofen three times a day for pain.  He reported that he 
was working as a custodian at the Dallas VA Hospital, but 
denied having missed any work.  Examination revealed the 
veteran walked with a normal gait.  There appeared to be no 
limitation of his standing and walking.  On the right foot, 
he had a 2 cm tender callus on the sole at the second 
metatarsal head, a 2 cm painful callus under the metatarsal 
head of the big toe, and a 2 cm painful scar under the fifth 
metatarsal.  On the left foot, there was a 2 cm painful scar 
under the fifth metatarsal, a 2 cm painful scar on the medial 
aspect of the left foot, and a 2 cm scar that was not painful 
on the medial aspect of the left big toe.  There was no 
tenderness on palpation of the actual metatarsal bones or 
toes.  There was no evidence of edema, instability or 
abnormal weight-bearing.  There was no pain with manipulation 
to either foot.  The assessment was calluses of the sole of 
the right and left feet and pain of the right and left feet 
secondary to callus formation.

The veteran underwent a second VA examination in April 2007.  
The veteran reported pain in his feet at a level of 7 to 8 
out of 10.  He also referred that flare-ups occur with 
walking, which is required at his job in maintenance at the 
Dallas VA. He referred having taken about 91.5 hours of sick 
leave in 2006 because of pain due to his right knee and 
bilateral foot calluses.  He reported continuing to use 
orthotic shoe inserts.  Examination revealed the veteran's 
gait to be guarded.  On his left foot, there was a 
hyperkeratotic tender quarter-sized callus on the lateral 
border of the foot.  On his right foot, there was a 
hyperkeratotic quarter-sized callus on the lateral border 
that was whitish in color.  Also on his right foot, on the 
plantar aspect of the mid portion of the metatarsal heads, 
was a nickel sized hyperkeratotic area.  All these areas were 
tender.   It was noted that the veteran gets regular-basis 
debridement of the calluses.  The assessment was tender 
calluses, bilateral feet.  

After considering all the evidence, the Board finds that the 
evidence supports a finding that the veteran meets the 
criteria for a separate 10 percent disability rating for each 
foot, whether considered under Diagnostic Code 5284 or 
Diagnostic Code 7804.  Diagnostic Code 7804 provides for a 10 
percent disability rating (and not higher) for scars that are 
painful on examination, essentially, analogous to the 
situation seen here as to each foot.  

Likewise, consideration under Diagnostic Code 5284 provides 
for a 10 percent evaluation for the moderate impairment shown 
for each foot.  More than moderate impairment is not shown.  
There is no evidence that these calluses limit the motion of 
any of the joints of the feet or that they cause any other 
problem with the feet.  Rather, the veteran's functional 
limitations are due to pain caused by putting pressure on the 
calluses, thereby affecting his walking.  He has reported 
that this is the only aggravating factor.  According to the 
veteran, the more he walks the more painful the calluses 
become.  The veteran has said that he guards against the pain 
by trying to avoid walking on the painful calluses thereby 
altering his gait.  In addition, he does use orthopedic shoes 
with inserts with some relief, but no other assistive devices 
are used such as crutches or a cane to assist him in 
ambulating.  Finally, the evidence shows that the veteran 
receives regular debridement (about every three months) of 
the calluses.  The veteran admitted at the hearing that this 
does relieve his pain greatly within a short period after the 
debridement even though, at the April 2007 VA examination, he 
rated his pain in his feet as 7 or 8 out of 10.

Thus the Board finds that the evidence is consistent with an 
overall disability picture of a moderate disability in each 
foot.  In order to be entitled to a higher disability rating, 
the evidence would have to show some additional limitation of 
function of the foot itself.  This is consistent with the 
fact that the maximum disability rating of 40 percent 
permitted under Diagnostic Code 5284 is for loss of use of 
the foot.  In addition, the Board does not find that the 
evidence shows any distinct time periods where the service-
connected bilateral foot calluses exhibit symptoms that would 
warrant a different rating.  See Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007).

For the foregoing reasons, the Board finds that a disability 
rating of 10 percent, but no higher, for each foot is 
warranted for the veteran's service-connected bilateral foot 
calluses.  (In this regard, the Board notes that a 10 percent 
rating for each foot under both Diagnostic Codes 7804 and 
5284 is not warranted as that would amount to rating the same 
symptoms twice, a practice to be avoided.  38 C.F.R. § 4.14.)   

Extraschedular Consideration

Finally, consideration also must be given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2007).  Generally, the degrees of disability specified in 
the VA Schedule for Rating Disabilities are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned.  
38 C.F.R. § 4.1 (2007).  

However, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence indicating that the 
disability at issue causes marked interference with 
employment, or frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2005); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  The Board does not have the authority to 
assign an extraschedular rating in the first instance, but 
may consider whether referral to the appropriate official is 
required.  See also Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996) (citing Floyd v. Brown, 9 Vet. App. 88, 95 
(1996) (holding that § 3.321(b)(1) "does not preclude the 
Board from considering whether referral to the appropriate 
first-line officials is required")).  

The Board notes that the evidence of record does not suggest 
the existence of such an unusual disability picture so as to 
render application of the regular provisions impractical.  
The evidence does not show that the veteran has any 
"exceptional or unusual" disability.  Rather he merely 
disagrees with the evaluation of his disabilities under the 
rating schedule.  

There is no evidence that the veteran's service-connected 
bilateral foot calluses or right knee disability have 
resulted in any hospitalization or other extensive treatment 
regimen.  The Board acknowledges that the evidence shows the 
veteran is seen approximately every three months for 
debridement of the calluses on his feet, but this is merely 
periodic medical attention that is already contemplated by 
the disability ratings assigned.  Furthermore, although the 
evidence shows the veteran was seen in physical therapy in 
May 2006, he was only given a home exercise program rather 
than placed on an extensive outpatient treatment program.  
And although the veteran was approved for aquatic therapy, he 
failed to keep his appointments and was, therefore, 
discharged without treatment.  Finally, although the veteran 
testified that surgery has been suggested for his right knee, 
VA treatment records do not show any such recommendation, and 
he has not actually undergone surgery.   

In addition, although the veteran has stated that he has lost 
time at work due to the pain in his right knee and feet, this 
is likewise contemplated in the ratings assigned.  Moreover, 
the veteran's statements in the record with regard to his 
employment history and work lost are inconsistent, casting 
doubt on the veracity of the reported work time loss.  

First, at the July 2005 VA examination, the veteran stated 
that he worked for the Dallas VA Hospital as a custodian and 
had lost no time from work due to his bilateral foot calluses 
or right knee.  However, at the August 2005 VA examination, 
the veteran reported that he had been self-employed for about 
10 years doing carpet cleaning and tile repair, and that he 
only works part-time because of the pain in his right foot 
and right knee.  

Second, at a January 2007 VA examination the veteran stated 
that he works in housekeeping at the Dallas VA Hospital, and 
that he had taken 8 to 10 days of sick leave over the past 12 
months because of right hip pain and left knee pain (which 
conditions are not service-connected).  However, in the 
August 2007 VA examination, the veteran reported having 
missed 91.5 hours of work in 2006 because of his bilateral 
foot calluses and right knee pain.  Finally, the veteran 
testified at the June 2007 hearing before the undersigned 
that he had missed 80 to 90 hours of work since the beginning 
of the year because of his bilateral foot calluses and right 
knee disability.  These inconsistencies make the veteran's 
report of his time lost from work to be unreliable and 
provide no basis for a referral to consider extra-schedular 
evaluation.  

Furthermore, the evidence does not show that the veteran has 
any symptoms from his service-connected disabilities that are 
unusual or are different from those contemplated by the 
schedular criteria.  His symptoms of pain, weakness, and 
fatigability are all considered in the schedular ratings 
awarded.

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

Thus, the referral of the veteran's claims for extraschedular 
consideration is not warranted because the evidence fails to 
establish that any of the veteran's service-connected 
disabilities under consideration in this decision are 
exceptional or that the VA Rating Schedule is inadequate to 
rate them.


ORDER

Entitlement to service connection for a right ankle disorder 
is denied.

Entitlement to service connection for a left ankle disorder 
is denied.

Entitlement to service connection for a left foot disorder is 
dismissed.

Entitlement to an initial disability rating in excess of 10 
percent for patellofemoral pain syndrome with chondromalacia, 
right knee, based upon limitation of flexion is denied.

Entitlement to a separate 10 percent disability rating, but 
no higher, for patellofemoral pain syndrome with 
chondromalacia, right knee, based upon limitation of 
extension is granted, subject to controlling regulations 
governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 10 percent 
for calluses, right foot, is denied.

Entitlement to a separate 10 percent disability rating, but 
no higher, for calluses, left foot, is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.


REMAND

The Board hereby remands the issues of service connection for 
PTSD due to military sexual trauma and a left knee disorder 
for additional notice and development.

PTSD

The veteran was not provided appropriate notice regarding his 
claim for service connection for PTSD based on a personal 
assault.  This should be accomplished.  

In addition, the Board notes that the current medical 
evidence shows that, in addition to the diagnosis of PTSD due 
to military sexual trauma, the veteran is also diagnosed to 
have a major depressive disorder.  A review of the service 
medical records show the veteran had complaints of 
nervousness and anxiety and received mental health treatment 
while in service.  This treatment appears to have occurred at 
the US Air Force Hospital in Misawa, Japan, and at the U.S. 
Air Force clinic, Chicksands, APO New York 09193.  

Further efforts should be undertaken to obtain any mental 
health treatment records related to the veteran from the 
facilities identified.  

After the above development has been completed, the veteran 
should be scheduled for a VA mental disorders examination to 
determine the precise nature and extent of the veteran's 
psychiatric disability.  

Left Knee Disorder

The RO appears to have limited its consideration of this 
aspect of the veteran's claim to whether current knee 
disability was due to the veteran's service connected foot 
disability.  The Board must, however, also consider whether 
the veteran is entitled to service connection on a direct 
basis.  See Combee v. v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994).  The service medical records show that the 
veteran was treated multiple times in service for left knee 
pain and had a diagnosis of probable chondromalacia.  

In addition, the current medical evidence fails to provide a 
definitive diagnosis of the veteran's left knee disorder.  
Thus the Board finds that a remand is necessary in order to 
provide the veteran with a VA examination to obtain a 
definitive diagnosis of any current left knee disorder and an 
opinion as to whether it is related to the left knee 
complaints noted in service.

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the veteran that 
adequately explains what information and 
evidence he must submit to support his claim 
for service connection for PTSD due to 
military sexual trauma, and request that he 
complete and return the questionnaire related 
to claims for service connection for PTSD 
secondary to a personal assault and provide 
any additional evidence supporting the 
occurrence of the alleged in-service sexual 
abuse.

2.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
agency, and request that it conduct a search 
for any mental health treatment records 
related to the veteran from the U.S. Air 
Force Hospital in Chicksand, APO New York 
09193, for the period of May 1980 through 
June 1981, and from the US Air Force Hospital 
in Misawa, Japan in February 1975.  Associate 
all requests and records received with the 
claims file.  If records are unavailable from 
any sources, a negative reply is requested.

3.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be 
scheduled for a VA mental disorders 
examination.  The claims file must be 
provided to the examiner for review in 
conjunction with the examination.

After reviewing the file, the examiner 
should provide a diagnosis of any mental 
disorders found.  Thereafter, the examiner 
should render an opinion as to whether it is 
at least as likely as not (i.e., at least a 
50 percent probability) that any current 
mental disorder had its onset in-service.  
In rendering an opinion, the examiner should 
discuss the mental health treatment shown in 
the service medical records and any 
additional mental health treatment records 
obtained.  The examiner should provide a 
complete rationale for the opinion provided.

4.  The veteran should also be scheduled for 
a VA orthopedic examination in relation to 
his claim for service connection for a left 
knee disorder.  The claims file must be 
provided to the examiner for review in 
conjunction with the examination.

After reviewing the file and conducting any 
indicated diagnostic testing, the examiner 
should provide a diagnosis of any left knee 
disorder found and render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that it is related to any disease or injury 
incurred during service.  In rendering an 
opinion, the examiner is specifically 
directed to the treatment seen in the 
service medical records for the veteran's 
left knee.  The examiner should provide a 
complete rationale for the opinion provided.

5.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished and the 
VA examination reports are complete, the 
veteran's claims should be readjudicated.  
If such action does not resolve the claims, 
a Supplemental Statement of the Case should 
be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be returned 
to this Board for further appellate review, 
if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


